439 F.2d 1199
Reinhold WENGLER, Plaintiff-Appellant,v.Dennis B. HARTER, Defendant-Appellee.
No. 25907.
United States Court of Appeals, Ninth Circuit.
April 26, 1971.

Appeal from the United States District Court for the District of Hawaii; Martin Pence, Judge.
Richard D. Welsh (argued), David N. Ingman, Honolulu, Hawaii, for appellant.
James E. T. Koshiba (argued), Bert T. Kobayashi, Jr., George R. Ariyoshi, Honolulu, Hawaii, for appellee.
Before KOELSCH, CARTER and KILKENNY, Circuit Judges.
PER CURIAM:


1
Appellant contends that there was error in the refusal of the trial judge to instruct on the doctrine of the last clear chance. The state of the evidence in the case did not require the giving of the instruction.


2
Judgment affirmed.